                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

RAYMOND LAMAR DAVIS,

                     Plaintiff,

v.                                                         Case No. 3:19-cv-643-J-34JRK

THE STATE OF FLORIDA,
et al.,

                Defendants.
_______________________________

                                  ORDER OF DISMISSAL

       Plaintiff Raymond Davis, an inmate of the Florida penal system, initiated this action

on May 29, 2019, by filing a pro se Civil Rights Complaint (Doc. 1; Complaint) under 42

U.S.C. § 1983. Davis names the State of Florida, Leigh Rosenbloom, Melissa McGee,

Christopher Holder, Christopher Kalapo, Officer Latisha Guinn, and Jill Vanetten as

Defendants. In his Complaint, Davis asserts Defendants violated his right to liberty, due

process, a fair trial, and equal protection under the law through malicious prosecution and

presenting false testimony at his criminal trial. As relief, Davis requests the Court to

overturn his state criminal conviction and sentence and acquit him of his criminal charges.

Davis also seeks to have Defendants criminally charged and requests punitive and

compensatory damages.

       The Prison Litigation Reform Act requires the Court to dismiss this case at any

time if the Court determines that the action is frivolous, malicious, fails to state a claim

upon which relief can be granted or seeks monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). Additionally, the Court
must read Plaintiff's pro se allegations in a liberal fashion. Haines v. Kerner, 404 U.S. 519

(1972).

       "A claim is frivolous if it is without arguable merit either in law or fact." Bilal v. Driver,

251 F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v. Central State Hosp., 898 F.2d 126,

129 (11th Cir. 1990)). A complaint filed in forma pauperis which fails to state a claim under

Federal Rule of Civil Procedure 12(b)(6) is not automatically frivolous. Neitzke v. Williams,

490 U.S. 319, 328 (1989). Section 1915(e)(2)(B)(i) dismissals should only be ordered

when the legal theories are "indisputably meritless," id. at 327, or when the claims rely on

factual allegations which are "clearly baseless." Denton v. Hernandez, 504 U.S. 25, 32

(1992). "Frivolous claims include claims 'describing fantastic or delusional scenarios,

claims with which federal district judges are all too familiar.'" Bilal, 251 F.3d at 1349

(quoting Neitzke, 490 U.S. at 328). Additionally, a claim may be dismissed as frivolous

when it appears that a plaintiff has little or no chance of success. Id.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) the

defendant deprived him of a right secured under the United States Constitution or federal

law, and (2) such deprivation occurred under color of state law. Salvato v. Miley, 790 F.3d

1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011)

(per curiam) (citation omitted); Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010)

(per curiam) (citations omitted). Moreover, the Eleventh Circuit "'requires proof of an

affirmative causal connection between the official's acts or omissions and the alleged

constitutional deprivation' in § 1983 cases." Rodriguez v. Sec'y, Dep't of Corr., 508 F.3d

611, 625 (11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir.

1986)). More than conclusory and vague allegations are required to state a cause of



                                                 2
action under 42 U.S.C. § 1983. See L.S.T., Inc., v. Crow, 49 F.3d 679, 684 (11th Cir.

1995) (per curiam); Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984). As such,

"'conclusory allegations, unwarranted deductions of facts, or legal conclusions

masquerading as facts will not prevent dismissal.'" Rehberger v. Henry Cty., Ga., 577 F.

App'x 937, 938 (11th Cir. 2014) (per curiam) (citation omitted). In the absence of well-

pled facts suggesting a federal constitutional deprivation or violation of a federal right,

Davis cannot sustain a cause of action against the Defendant.

       A § 1983 malicious prosecution claim requires a plaintiff to prove “a violation of his

Fourth Amendment right to be free from unreasonable seizures, as well as the elements

of the common law tort of malicious prosecution.” Zargari v. United States, 658 Fed. App’x

501, 506 (11th Cir. 2016). The essential elements of a Florida common law malicious

prosecution claim include:

              (1) an original criminal or civil judicial proceeding against the
              present plaintiff was commenced or continued; (2) the present
              defendant was the legal cause of the original proceeding
              against the present plaintiff as the defendant in the original
              proceeding; (3) the termination of the original proceeding
              constituted a bona fide termination of that proceeding in favor
              of the present plaintiff; (4) there was an absence of probable
              cause for the original proceeding; (5) there was malice on the
              part of the present defendant; and (6) the plaintiff suffered
              damage as a result of the original proceeding.

Id. at 506 n.2 (quoting Alamo Rent-A-Car v. Mancusi, 632 So.2d 1352, 1355 (Fla. 1994)).

Here, the Complaint reflects that Davis has been convicted. Complaint at 6-7.

Accordingly, he cannot satisfy the third prong of Florida’s malicious prosecution claim.

See Zargari, 658 Fed. App’x at 506 n.2. As such his § 1983 malicious prosecution claim

is due to be denied. Id. at 506. Likewise, to the extent Davis argues witnesses committed

perjury, “[t]he remedy for false testimony in a judicial proceeding ‘is criminal prosecution

                                             3
for perjury and not expanded civil liability and damages.’” Grady v. Baker, 404 Fed. App’x

450 at 454 (11th Cir. 2010) (quoting Rehberg v. Paulk, 611 F.3d 828, 840 (11th Cir.

2010)). Accordingly, Davis has failed to state a § 1983 claim based on malicious

prosecution or alleged perjury.

       As to Davis’ remaining arguments, the Court finds that he is attempting to

challenge the fact and validity of his confinement; however, such claims are not

cognizable in § 1983 proceedings. See Heck v. Humphrey, 512 U.S. 477, 481 (1994)

(noting that “habeas corpus is the exclusive remedy for a state prisoner who challenges

the fact or duration of his confinement and seeks immediate or speedier release, even

though such a claim may come within the literal terms of § 1983.”); Hutcherson v. Riley,

468 F.3d 750, 754 (11th Cir. 2006) (“Simply put, if the relief sought by the inmate would

either invalidate his conviction or sentence or change the nature or duration of his

sentence, the inmate's claim must be raised in a § 2254 habeas petition, not a § 1983

civil rights action.”). Accordingly, as Davis’ claims would invalidate his conviction, he must

seek relief via a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Prior to

instituting a federal habeas proceeding, Davis must first seek to appeal his judgment and

sentence or collaterally attack it in state court. After exhausting his state remedies, Davis

may then seek a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 if he so

desires.

       Upon review of the Complaint, it appears that Davis has little or no chance of

success on any claims of federal constitutional deprivation against the Defendants.

Therefore, this case will be dismissed, pursuant to 28 U.S.C. § 1915(e)(2)(B), without

prejudice.



                                              4
      Accordingly, it is

      ORDERED:

      1.     This case is hereby DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B).

      2.     The Clerk of Court shall enter judgment dismissing this case without

prejudice, terminating any pending motions, and closing the case.

      DONE AND ORDERED at Jacksonville, Florida, this 5th day of June, 2019.




Jax-8
c: John Davis #289328




                                           5
